Dewey, J.
The proposed evidence was properly rejected. . The fact that the plaintiff became the owner of the goods purchased by the defendant, by a conveyance that might have been avoided as fraudulent as against the creditors of the vendor of the plaintiff, by an attachment of the same, or other proper proceedings to raise that question, does not open any ground of defence for the defendant in the present action. The defendant purchased the goods, for which this action is brought, from the plaintiff, and through his agent. The fact that the defendant was, when making the purchase, ignorant of the transfer of the same by the former owner to the plaintiff, even if it might have furnished a justification for returning the goods and rescinding *75the contract, had he chosen to do so, upon that fact being made known to him, cannot now avail him as a defence. Having been fully informed of the transfer, and on whose account the goods were sold to him, before he left the shop on the occasion of making the purchase, although after the delivery of the goods, the defendant, by retaining the goods after he was thus informed as to his vendor, must be held to have recognized th plaintiff as his vendor, and be held to make payment to him therefor. The fact that the defendant was himself a creditor oí the former owner of the goods from whom the plaintiff derived his title thereto, does not affect the case.

Judgment on the verdict for the plaintiff.